Fourth Court of Appeals
                                       San Antonio, Texas
                                              JUDGMENT
                                           No. 04-16-00723-CV

                          FE EXPRESS, LLC and Francisco Javier Bernal,
                                        Appellants

                                                      v.

  Maria Isabel Serna CONTRERAS, as next friend and guardian of Samara Isabella Morales
Serna and Samantha Isabel Morales Serna, minor children, and as Administrator of the Estate of
                           Samuel Morales Castillo, Deceased,
                                         Appellees

                     From the 341st Judicial District Court, Webb County, Texas
                                Trial Court No. 2014CVT001295 D3
                        Honorable Rebecca Ramirez Palomo, Judge Presiding

                                                      &

                                           No. 04-16-00738-CV

                      IN RE FE EXPRESS, LLC and Francisco Javier Bernal

                                     Original Mandamus Proceeding 1

        BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s October 28, 2016 Order
Granting Post-Judgment Relief is VACATED without regard to the merits, and these consolidated
appellate and mandamus proceedings are DISMISSED. Costs of the appeal are assessed against
appellants.




1
 This original proceeding arises out of Cause No. 2014CVT001295 D3, styled Maria Isabel Serna Contreras, as Next
Friend and Guardian of Samara Isabella Morales Serna and Samantha Isabel Morales Serna, Minor Children, and
as Administrator of the Estate Of Samuel Morales Castillo, deceased v. FE Express, LLC, Francisco Javier Bernal,
and Hector Omar Lopez, pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Rebecca
Ramirez Palomo presiding.
                                         04-16-00723-CV & 04-16-00738-CV


SIGNED January 17, 2018.


                            _____________________________
                            Luz Elena D. Chapa, Justice




                           -2-